Case 8:20-cv-03086-KKM-JSS Document 12 Filed 03/17/21 Page 1 of 2 PageID 328




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


GILDA GOLDWATER,

      Plaintiff,

v.                                                     Case No: 8:20-cv-3086-KKM-JSS

ATLAS VAN LINES, INC.,

      Defendant.
                                            /


                                        ORDER

      Before the Court is Plaintiff’s Response to Defendant’s Motion to Dismiss

Plaintiff’s Complaint and Plaintiff’s Motion to Remand Case to State Court (Doc. 7).

In the response, Plaintiff asks this Court to remand the action to state court because

this Court lacks jurisdiction over the matter. A request for affirmative relief, such as a

remand to state court, is not properly raised when included in an opposition to another

motion. See Fed. R. Civ. P. 7(b); Prime v. Healthcare Servs—Leigh Acres, LLC v. Blue Cross

Blue Shield of Fla., Inc., No. 3:20-cv-988-J-34JBT, 2020 WL 6273744, at *1 (M.D. Fla.

Oct. 26, 2020); cf. Rosenberg v. Gould¸554 F.3d 962, 965 (11th Cir. 2009) (“Where a request

for leave to file an amended complaint simply is imbedded within an opposition

memorandum, the issue has not been raised properly.” (quoting Posner v. Essex Ins. Co.,

178 F.3d 1209, 1222 (11th Cir. 1999))). Accordingly, the Court will strike the Response
Case 8:20-cv-03086-KKM-JSS Document 12 Filed 03/17/21 Page 2 of 2 PageID 329




and direct Plaintiff to file a proper response to Defendant’s motion and, if Plaintiff

continues to seek remand, a separate motion for remand.

      Second, even if this issue were properly raised, Plaintiff has failed to comply with

Local Rule 3.01(g), which requires certification that the moving party has conferred

with opposing counsel in a good faith effort to resolve the issue raised by the motion

and advises the Court as to whether the requested relief is opposed. If plaintiff wishes

to seek relief from the Court, she must file an appropriate motion in accordance with

the Federal Rules of Civil Procedure and the Local Rules of this Court.

      Therefore, it is ORDERED:

      (1) Plaintiff’s Response to Defendant’s Motion to Dismiss Plaintiff’s Complaint

      and Plaintiff’s Motion to Remand Case to State Court (Doc. 7) is STRICKEN.

      (2) Plaintiff shall have up to and including March 26, 2021, to file a proper

      response to the Motion.

      (3) To the extent Plaintiff seeks affirmative relief from the Court, she must file

      an appropriate motion or motions requesting such relief.

      ORDERED in Tampa, Florida, on March 17, 2021.




                                           2
